Citation Nr: 0805129	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating residuals of frostbite 
of the right little finger, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date earlier than January 12, 
2005, for the award of a 10 percent rating for residuals of 
frostbite of the right little finger.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel



INTRODUCTION

The appellant is a veteran who had active service from August 
1990 to March 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Columbia, South Carolina, (RO), dated 
in April 2005.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  Frostbite of the right little finger is manifested by not 
more than mild incomplete paralysis of the median nerve; 
there is no moderate incomplete paralysis or ankylosis of the 
ring or little finger.  

3.  The veteran filed a claim for service connection for 
frostbite of the right little finger in May 1996.  

4.  Service connection was granted for frostbite of the 
little finger in a July 1996 rating decision and a 
noncompensable rating was assigned; the veteran was informed 
of his award and his appellate rights by letter dated in July 
1996, and he did not appeal.  

5.  The veteran filed a claim for an increased rating for 
frostbite of the little finger January 12, 2005.  

6.  A 10 percent rating for frostbite of the little finger 
was granted in an April 2005 rating decision, effective as of 
January 12, 2005.  

7.  There is no evidence of any earlier unadjudicated 
increased rating claims nor any factually ascertainable 
evidence demonstrating increased rating was warranted for 
frostbite of the right little finger in the year prior to 
VA's receipt of the veteran's claim on January 12, 2005.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for frostbite of the right little finger have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.71a, 
Diagnostic Code 5227, 4.124a, Diagnostic Code 8515 (2007).

2.  The criteria for an effective date earlier than January 
12, 2005, for the award of a 10 percent rating for frostbite 
of the right little finger have not been met.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in January 2005 and March 2006.  (See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The Board notes that the claim upon which this appeal 
is based was received January 12, 2005.

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  Adequate opportunities to submit evidence and 
request assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in the March 2006 letter.  To the extent that there 
is any perceived technically inadequate notice, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  The veteran has been 
thoroughly informed consistent with controlling law, and has 
not indicated he has additional evidence.  He indicated in 
June 2006 that he had no additional evidence to submit, and 
noted in July 2006 that he would waive any agency of original 
jurisdiction review of any additional evidence if he were to 
submit any.  Any failure in the timing of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1369, 1374 (2004).  There has been no prejudicial 
error in the duty to inform the veteran.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant' s employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The notice provided by the RO in January 2005 satisfies the 
criteria set forth by the Court in Vazquez-Flores.  
Specifically, the letter informed the veteran he must submit 
evidence that his right finger frostbite had increased in 
severity.  He was informed that he could submit a doctor's 
statement, clinical or physical findings, laboratory tests or 
x-rays, or dates of examinations and tests.  He was also told 
he could submit statements from others who had personal 
knowledge that his disability had worsened.  He was told that 
he should inform VA of recent treatment.  He was told that 
relevant evidence showing a worsening may include federal, 
state or local government records, private doctors or 
hospital records or evidence from former or current 
employers.  

The Board notes that the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment.  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examination has been provided.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Factual Background

The veteran seeks a higher rating for his residuals of 
frostbite of the right little finger.  Service connection was 
granted for this disability in July 1996, and a 
noncompensable rating was assigned at that time.  In January 
2005, the veteran filed his current claim, seeking a 
compensable rating.  In April 2005, the RO granted a 10 
percent rating, effective from the date of claim for 
increase, January 12, 2005.  The veteran appealed, seeking a 
rating in excess of 10 percent as well as an earlier 
effective date for the compensable rating.  

Service treatment records show that the veteran was diagnosed 
with superficial frostbite of the right little finger in 
December 1995 when he was seen by a physician's assistant at 
sick call.  

A report of VA examination dated in July 1996 reflects that 
the veteran suffered frostbite in Korea in 1995.  A history 
of markedly decreased grip strength in the right hand had 
been noted since that time.  It was noted that the right hand 
was able to grip 60 pounds compared to 140 on the left.  He 
reported that his decreased strength did not affect his work.  
He was working at a company as a grinder and had not missed 
any work.  Physical examination revealed he was right-handed 
but he had learned to do many activities with the left hand.  
The right hand had loss of muscle mass in the first and 
second lumbricals, as well as decreased ability to hold 
fingers in fan position and decreased strength in opposition.  
He had sensory deficits in the second through fifth digits 
but otherwise neurological examination was normal.  The 
impression was frostbite.  Objective evidence of neurological 
damage, but it did not appear to inhibit the veteran's 
activities as he was able to play basketball and do manual 
labor as a meat grinder.  There was demonstrated loss of 
function and weakness, however.

The RO issued its rating decision granting service connection 
and a noncompensable rating in July 1996.  The veteran was 
sent a letter along with the rating decision explaining his 
right to appeal if he disagreed with the decision.  The next 
communication from the veteran was received in 2002 in 
connection with an unrelated claim.  

The veteran's claim for an increased rating for frostbite of 
the right little finger was received January 12, 2005.  VA 
examination in February 2005 was performed without the 
benefit of claims file review.  The report reflects that the 
veteran reported he was favoring his left non-dominant hand 
because he was now dropping items out of the right hand.  He 
noted flare-ups every two to three weeks, in addition to 
constant weakness and numbness that got worse every two to 
three weeks and lasted two to three days.  Weather made the 
symptoms more concerning.  Examination showed full range of 
motion of the hands bilaterally.  Grip and flexor strength 
and sensation was mildly decreased in the right hand, with no 
sensation in the fifth digit.  The diagnosis was weakness and 
numbness of the right hand, at least as likely as not related 
to frostbite.  The disability was considered mild, and the 
veteran was noted to be capable of all activities of daily 
living and normal work activities.

VA treatment records show in May 2004 he had weakness and 
wasting of the interossi muscles and sensory loss in the 
fifth and second digits of the right hand spreading up the 
wrist, typical of ulnar neuropathy.  Notes dated in September 
2004 show bilateral carpal tunnel syndrome and left ulnar 
neuropathy.  Electro myography was performed in February 2005 
which revealed right carpal tunnel syndrome and right ulnar 
neuropathy.  Median and ulnar sensory were recorded.  

The veteran underwent VA orthopedic examination of the hand 
in March 2006.  The claims folder was reviewed.  He noted 
strength and fine motor problems.  He was taking no 
medications for the hand.  He reported periodic swelling and 
pain.  There was no stiffness or instability but there was a 
functional impairment.  He reported employment tinting 
windows, so he did need full use of his hands to work.  He 
reported that fine motor or fine dexterity activities were 
limited with regard to the right hand.  On physical 
examination, there was no evidence of ankylosis of the right 
hand.  There was full and painless range of motion of the 
joints of all his digits.  He could bring the tips of his 
thumb and fingers together well and could bring the digits to 
the transverse of the palm.  He could oppose the digits well.  
There was weakness in the first interosseous and with digit 
abduction and adduction.  There was good function of the long 
finger flexors as well as the thumb and thenar musculature.  
The weakness in the hand was attributed to the ulnar nerve.  
The sensation to light touch is decreased slightly in the 
ulnar distribution of the right hand.  Thus, the diagnosis 
was right hand cold injury and right upper extremity 
compressive neuropathy of the ulnar nerve.  The physician 
noted the 2005 nerve study showing possible median nerve 
compression at the wrist as well as ulnar nerve at the elbow.  
With regard to the little finger, the examiner noted that the 
veteran did not have any limitations with regard to range of 
motion and it would be pure speculation to say the cold 
injury had anything to do with the ulnar nerve neuropathy.  
The examiner deferred to the neurological examination for 
further conclusions.  

VA neurological evaluation of the right hand was performed in 
March 2006.  The examiner reviewed the claims folder and 
discussed the diagnosis of cold injury reflected in the 
service treatment records, noting it was made by a 
physician's assistant based entirely on the veteran's 
observations without objective evidence.  

The veteran reported that he was working as a window tinter 
on commercial buildings and automobiles.  He used both hands 
in his job.  Physical examination revealed right upper 
extremity normal muscle mass, tone and strength.  Primary 
sensations were intact for vibration, monofilament light 
touch and proprioception.  Tendon reflexes were symmetrical 
from right to left and upper and lower examination showed no 
pathology.  The impression was no objective evidence of any 
neurological abnormality of the right upper extremity.  The 
rationale was noted to be that the medical records did not 
document frostbite, but rather they only document what the 
veteran reported.  Secondly, the physician noted no physical 
abnormality of the right upper extremity and certainly no 
residual from any event that might have occurred in 1995.  

Law and Analysis

The present appeal involve the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999).

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Frostbite of the right little finger has been rated 10 
percent disabling under Diagnostic Codes (DC) 5227 and 8515 
as of January 12, 2005, the date of the current claim.  



851
5
Paralysis of the Median Nerve
Majo
r
Mino
r

Complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended 
than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain with 
trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2007)

522
7
Ring or little finger, ankylosis of: 
 
 
 
Unfavorable or favorable
0
0
 
Note: Also consider whether evaluation as amputation 
is warranted and whether an additional evaluation is 
warranted for resulting limitation of motion of other 
digits or interference with overall function of the 
hand. 


38 C.F.R. § 4.71a, Diagnostic Code 5227 (2007)

The veteran contends he is entitled to a an increased rating 
for the frostbite of his little finger causes pain and 
numbness and decreased grip strength.  The Board has 
considered his contentions, but finds that the preponderance 
of the evidence is against the claim.

The record for fails to reflect any ankylosis of the little 
finger.  Moreover, there is no probative evidence of moderate 
incomplete paralysis of the median nerve.  The VA 
examinations and treatment records fail to reflect more than 
mild manifestations.  The record is replete with reference to 
the fact that the veteran's right little finger does not 
prevent him from performing his job as a tinter.  The 
examiners have described the right finger as mildly limited.  
During the most recent neurological examination, no 
significant neurological problems could be identified.  
Moreover, as in the 2006 orthopedic evaluation, he has 
consistently had full range of motion.  There has 
consistently been weakness and decreased strength, but these 
cannot be considered more than mild given the minimal 
findings on examination and on diagnostic testing.  As the 
veteran demonstrates neither ankylosis of the finger or more 
than mild incomplete paralysis, a higher rating is not 
justified 

Again, while the Board is sympathetic with the veteran's 
assertions of pain, decreased strength and numbness, it also 
notes he has reported he could complete recreational, work 
and activities of daily living in spite of this disability.  
His complaints of pain and numbness are already contemplated 
in the currently assigned evaluation and the rating schedule 
does not require a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

Extraschedular consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In view of the foregoing, the Board finds that the currently 
assigned 10 percent rating adequately reflects the clinically 
established impairment experienced by the veteran at all 
times from January 12, 2005, to the present, for frostbite of 
the right little finger.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt rule is inapplicable, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Earlier Effective Date

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.400 (2007).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

Under VA law there is no basis for a freestanding earlier 
effective date claim from matters addressed in a final rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of a claim, 
the Board will review the entirety of the evidence of record.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 
12 Vet. App. 442 (1999).

There is no evidence of any earlier increased rating claim 
nor any factually ascertainable evidence demonstrating 
increased rating was warranted for frostbite of the right 
little finger in the year prior to VA's receipt of the 
veteran's claim on January 12, 2005.  Specifically, the Board 
notes that the Board had granted service connection for the 
disability in July 1996, and assigned a zero percent rating.  
The veteran did not appeal that decision; the next document 
in the claims folder is dated in 2002 and relates to another 
claim.  Furthermore, there is no evidence of any factually 
ascertainable evidence demonstrating an increased rating was 
warranted for the service-connected frostbite of the right 
little finger at any time prior to the January 2005 claim.  
In fact, neurological testing in February 2005 showed 
primarily findings related to the ulnar nerve, recent 
examination reflects any relation between this and the right 
little finger frostbite would be purely speculative.  There 
is no compelling evidence of any specific complaint or 
treatment for frostbite of the right little finger within the 
year prior to the claim for increase that showed mild 
incomplete paralysis, which would be required to support an 
earlier effective date for the 10 percent rating.  Therefore, 
the Board finds entitlement to an effective date earlier than 
January 12, 2005, for the award of a 10 percent rating for 
frostbite of the right little finger must be denied.


ORDER

An evaluation greater than 10 percent for frostbite of the 
right little finger is denied.

An effective date earlier than January 12, 2005, for a 10 
percent rating for frostbite of the right little finger is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


